Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the assembly step of the sub-set of batteries of prior-used battery cells having an order from a first cell having a lowest deterioration rate to the last one of the sub-set having the highest deterioration rate is persuasive. First, the prior art does not explicitly teach the claimed computation for deterioration rate and selection process, such feature would have needed be rejected by a secondary reference relating to an analysis of the health of battery, such rejection has not been made of record, but is additionally moot because of the recited ordering. The primary reference Okumura et al (PGPUB 2009/0013521) explicitly teaches Figure 3 [0073] whereby it is recited that the battery temperature considerations lead to an ordering of the battery to have the most efficient batteries on the outermost arrangement of the reconstituted cell. This is a teaching away from the instant claimed ordering of the assembled sub-set. 
The instant claim also recites a method of building a sub-set battery with similar deterioration conditions and then analyzing the resulting battery. The prior art teaches selecting a purpose first and reconstitution to achieve the desired purpose. This step does not require the claimed recitation of a look-up table and designation step. The instant claimed limitations pertaining look-up table and designation are separate from pre-sorting batteries to be within a selectable range for a desired purpose prior to assembly; this is a materially different method step that leads to different battery pack assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343. The examiner can normally be reached M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723